DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 1-15 is/are pending.  

Priority
The earliest disclosure of the monofocal lens(es) and the data describing the normalized radial distance are first disclosed by PCT/JP2012/004953, which has a date of 8/3/2012.  Both of these features are required in each independent claim, therefore, the priority date for this case is 8/3/2012.  

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  
Claim 13 recites “the first region and second region”, which should be “the first region and the second region”. 
Claim 15 recites “to first eye”, which should be “to the first eye”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,702,376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘376 patent claims a method substantially as claimed, but claims the limitations of the method separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed method of the ‘376 patent to combine each of its separately claimed limitations into a single method, as it is a mere combination of elements that produces predictable results of a method of improving depth of focus in a first eye by adding a higher order aberration to the first eye, using a monofocal optical device and correcting a spherical aberration in a second eye using a monofocal aspheric IOL, as claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first eye” multiple times.  It is unclear how many first eyes are claimed.  For purposes of examination the Examiner considers this language to be any instance other than the first instance of this phrase is considered “the first eye”. 
Claims 1, 3-5, and 7-10 each recite “the first eye”.  As claim 1 has two “first eyes” introduced, it is unclear which is being referred back to.  The Examiner notes this rejection will become moot when the rejection of “a first eye” supra is addressed as noted.  
Claim 2 recites the limitation "the step".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a step”.
Claim 10 recites “a monofocal aspheric IOL” and “a spherical aberration”.  It is unclear if these features are the same or different than those introduced in claim 8, from which claim 10 depends.  For purposes of examination the Examiner considers this language to be “the monofocal aspheric IOL” and “the spherical aberration”.
Claim 15 recites the limitation "the steps".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “steps”.
Claim(s) 6 and 11-14 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1-4 and 6-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Portney (US 2010/0234943 A1) in view of Piers, et al (Piers) (US 2011/0109874 A1) and further in view of Glazier (US 2005/0119739 A1).
Regarding Claim 1, Portney teaches a method (e.g. abstract, [0029]) comprising: 
improving depth of focus in a first eye only by only adding a higher order aberration (HOA) to a first eye by adding a monofocal optical device to a first eye (e.g. Figures 3-4, 7, abstract). 
Portney discloses the invention substantially as claimed but fails to teach separate corrections in each of two eyes.  
Piers teaches separate corrections for each of two eyes (e.g. [0015]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Portney such that each eye is corrected differently as taught by Piers as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143).  Here, the predictable result is correction of differing errors in differing eyes.  

The combination of Portney and Piers discloses the invention substantially as claimed but fails to teach specifically treatment of both eyes.  
Glazier teaches treating an eye with an IOL and correcting for spherical aberrations (e.g. [0122], [0059]). 
Glazier and the combination of Portney and Piers are concerned with the same field of endeavor, namely correction of spherical aberrations in the eye via IOLs. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Portney and Piers, such that an IOL device of Portney is placed in the opposing eye of the patient in order to treat the second eye of the patient (e.g. Glazier, [0122]). 

Regarding Claim 2, there is a step of correcting a spherical aberration in a second eye by inserting a monofocal aspheric IOL (e.g. Portney, Figure 12, the step profile provides for correcting of chromatic aberrations; [0068]). 
Regarding Claim 3, the HOA added to the first eye is spherical (e.g. Portney, Figure 7, [0053]).
Regarding Claim 4, the monofocal optical device inserted into the first eye comprises a monofocal aspheric IOL that adds spherical aberration to the first eye (e.g. Portney, Figure 7, [0053]). 
Regarding Claim 6, there is a step of correcting a chromatic aberration in the second eye with the monofocal aspheric IOL (e.g. Portney, Figure 12, the step profile provides for correcting of chromatic aberrations; [0068]). 
Regarding Claim 7, the monofocal optical device in the first eye defines an optical center, an outer edge (the device inherently has these features), a first region that extends from the optical center to a radius between the outer edge and the optical center (e.g. Portney, annotated Figure 7A below), and a second region located radially outward of the first region (e.g. Portney, annotated Figure 7A below; two options shown; the Examiner notes as broadly claimed the second region need not extend to the outer edge); and 
the second region is configured to reduce the longitudinal HOA that will occur in low light conditions within an optical system defined by the monofocal optical device and the first eye (e.g. Portney, [0029]).

    PNG
    media_image1.png
    889
    837
    media_image1.png
    Greyscale

Annotated Figure 7(A), Portney


Regarding Claim 8, the monofocal optical device in the first eye comprises a monofocal aspheric IOL (e.g. Portney, Figure 4, abstract); 
the HOA added to the first eye comprises spherical aberration (discussed supra); and 
the longitudinal HOA comprises longitudinal spherical aberration (e.g. Portney, Figure 7, [0053]). 
Regarding Claim 9, the monofocal optical device in the first eye is configured to create, within the optical system, a higher order aberration to normalized radial distance ration (HOA-NRD ratio) profile that increases in slope as NRD increases within at least a portion of the first region (e.g. Portney, annotated Figure 7(B) below) and does not increase in slope as NRD increases within at least a portion of the second region (e.g. Portney, annotated Figure 7(C) below).   



    PNG
    media_image2.png
    904
    784
    media_image2.png
    Greyscale

Annotated Figure 7(B), Portney


    PNG
    media_image3.png
    904
    784
    media_image3.png
    Greyscale

Annotated Figure 7(C), Portney


Regarding Claim 10, the monofocal optical device in the first eye comprises a monofocal aspheric IOL (discussed supra); and the HOA comprises spherical aberration (discussed supra). 
Regarding Claim 11, the HOA-NRD ratio profile increases in slope as NRD increases within the entire first region (e.g. Portney, annotated Figure 7(B) above). 
Regarding Claim 12, the HOA-NRD ratio profile decreases in slope as NRD increases within at least the substantial majority of the second region (e.g. Portney, annotated Figure 7(C) above, second region option 1).
Regarding Claim 13, the first and second regions are separated by an HOA-NRD profile inflection point (e.g. Portney, Figure 7, annotated Figures 7(A)-7(C) above). 
Regarding Claim 14, the inflection point is between an NRD of 0.4 and 0.8 (e.g. Portney, Figure 7, annotated Figures 7(A)-7(C) above). 
Regarding Claim 15, the limitations of claim 15 are discussed supra for claims 1-2. 



Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Portney (US 2010/0234943 A1) in view of Piers, et al (Piers) (US 2011/0109874 A1) and further in view of Glazier (US 2005/0119739 A1) as discussed supra and further in view of Hong, et al (Hong) (US 2007/0282438 A1).
Regarding Claim 5, the combination of Portney, Piers, and Glazier discloses the invention substantially as claimed but fails to teach the monofocal lens body comprises a 20 D monofocal aspheric lens body that adds 0.4 pm of spherical aberration to the eye at 6 mm entrance pupil and adds 0.1 pm of spherical aberration to the eye at 4 mm entrance pupil.
Hong teaches a monofocal lens body comprising a 20 D monofocal aspheric lens body (e.g. [0027]) that adds 0.4 pm of spherical aberration to the eye at 6 mm entrance pupil and adds 0.1 pm of spherical aberration to the eye at 4 mm entrance pupil (e.g. [0030]).
Hong and the combination of Portney, Piers, and Glazier are concerned with the same field of endeavor, namely aspheric lenses with additional spherical aberrations. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Portney, Piers, and Glazier to have the base power and deviations as taught by Hong as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143) of base vision correction and of reducing/eliminating radially symmetric aberrations (e.g. Hong, [0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/8/2022